 

Case 2:19-cv-01489-RSM Document 15 Filed 10/15/19 Page 1of1

oman PILED

eel
LODGED NTERED

v-romesvamel CEIVED

are | «
ver 15 2018 Sp
AT SEATTLE
CLERK US. DISTRICT COURT

ay WESTERN DISTRICT OF WASHINGTON
DEPUTY

King Abdul Mumin E1
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-El., et al.,
CASE NO. 19-CV-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

REQUEST FOR ENTRY OF DEFAULT
Comes now and hereby requests the Clerk to enter a default against the defendant, Heather Winslow
Barr, on the basis that the record in this case demonstrates that there has been a failure to plead or

otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Respectfully submitted,

oY

   

   

ho
Attorney for Plaintiff

 

 
